108 U.S. 212 (1883)
ST. PAUL & CHICAGO RAILWAY COMPANY
v.
McLEAN.
Supreme Court of United States.
Decided April 2d, 1883.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*213 Mr. C.W. Bangs for the plaintiff in error.
Mr. D.M. Porter for defendant in error.
*215 MR. JUSTICE HARLAN delivered the opinion of the court. He recited the facts as above stated and said:
In Removal Cases, 100 U.S. 457, the court had occasion to construe the act of March 3d, 1875, determining the jurisdiction of circuit courts of the United States and regulating the removal of causes from State courts. We there said, speaking by the Chief Justice:
"While the act of Congress requires security that the transcript shall be filed on the first day, it nowhere appears that the circuit court is to be deprived of its jurisdiction, if by accident the party is delayed until a later day of the term. If the circuit court, for good cause shown, accepts the transfer after the day and during *216 the term, its jurisdiction will, as a general rule, be complete and the removal properly effected."
In reference to this language, it was said in Railroad Company v. Koontz, 104 U.S. 5:
"This was as far as it was necessary to go in that case, and in entering, as we did then, on the construction of the act of 1875, it was deemed advisable to confine our decision to the facts we then had before us."
In the latter case, it was determined that "if the petitioning party is kept by his adversary, and against his will, in the State court, and forced to a trial there on the merits, he may, after having obtained in the regular course of procedure a reversal of the judgment and an order for the allowance of the removal, enter the cause in the circuit court, notwithstanding the term of that court has gone by during which, under other circumstances, the record should have been entered."
In National Steamship Co. v. Tugman, 106 U.S. 118, it was ruled that upon the filing of the petition for removal, accompanied by a proper bond  the suit being removable under the statute  the jurisdiction of the federal court immediately attached in advance of the filing of a copy of the record; and whether that court should retain jurisdiction, or dismiss or remand the action because of the failure to file such a copy, was for it, not for the State court, to determine.
These cases abundantly sustain the proposition that the failure to file a copy of the record on or before the first day of the succeeding session of the federal court does not deprive that court of jurisdiction to proceed in the action, and that whether it should do so or not upon the filing of such copy is for it to determine. In this case it was undoubtedly within the sound legal discretion of the circuit court to proceed as if the copy had been filed within the time prescribed by statute. But clearly it had a like discretion to determine whether the reasons given for the failure to comply in that respect with the law were sufficient. We do not say that in the exercise of its discretion the court may not commit an error that would bring *217 its action under the reviewing power of this court. But since the question whether the cause should be remanded for failure to file the necessary copy in due time is one of law and fact, its determination to remand, for such a reason, should not be disturbed unless it clearly appears that the discretion with which the court is invested has been improperly exercised.
We perceive no ground to question the correctness of the order of May 28th, 1879, or to conclude that there was any abuse by the court of its discretion. The only reason given for the failure to file the transcript within proper time was inadvertence upon the part of counsel; in other words, the filing was overlooked. It is scarcely necessary to say that this did not constitute a sufficient legal reason for not complying with the statute. At any rate, the refusal of the court to accept it as satisfactory cannot be deemed erroneous.
But it is contended that the order of December 27th, 1879, remanding the cause, was erroneous, because the copy, upon the second petition for removal, was filed in the federal court within due time after that petition, with the accompanying bond, was presented in the State court, Assuming that the second petition for removal was filed before or at the term at which the cause could have been tried in the State court, we are of opinion that a party is not entitled, under existing laws, to file a second petition for the removal upon the same grounds, where, upon the first removal by the same party, the federal court declined to proceed and remanded the suit, because of his failure to file the required copy within the time fixed by the statute. When the circuit court first remanded the cause  the order to that effect not being superseded  the State court was reinvested with jurisdiction, which could not be defeated by another removal upon the same grounds and by the same party. A different construction of the statute, as may be readily seen, might work injurious delays in the preparation and trial of causes.
Judgment affirmed.